OPINION
PER CURIAM.
Michael Crews was convicted of producing and conspiring to produce child pornography, in violation of 18 U.S.C. §§ 2251(a) & 2251(d). Challenging his convictions on appeal, Crews contends that the government’s evidence was insufficient to prove (1) the existence of an agreement as an essential element of conspiracy and (2) the fact that the visual depictions at issue moved in interstate commerce. He also contends that the district court admitted evidence in violation of Federal Rule of Evidence 404(b). Finally, he challenges the delayed search of his impounded automobile under the Fourth Amendment. For the reasons that follow, we affirm.
I
Lester Hinson, the 14-year-old victim in this case, who obtained from friends the telephone number of Michael Crews, called Crews and spoke to both Crews and his roommate, Julius Schlee. During the conversation, he told Crews and Schlee that he was 14 years old. At the time, Crews and Schlee were about 25 years old and lived in an apartment in Fayetteville, North Carolina. Pursuant to arrangements made during the call, Crews and Schlee picked Hinson up at his home the next morning around 8:00 a.m., after Hinson’s parents had left for work, and they took him back to their apartment. At the apartment, the three watched a male pornographic video and then went to a bedroom where all three took off their clothing and engaged in sexual acts. When they were finished, Schlee showed Hinson pictures on his computer of “guys” “performing sex acts.” After the three arranged to meet the next day at 7:30 a.m., Crews and Schlee took Hinson home.
The following morning, Crews and Schlee again picked Hinson up and took him to their apartment. The three played a game of nude Twister and then went into the bedroom where Hinson performed anal sex on Crews while Schlee stood by. When they were finished, Crews left the room, and Hinson performed anal sex on Schlee. During this encounter, Crews came back into the room, picked up the video camera that was beside the bed and started filming Schlee and Hinson. Schlee and Hinson asked Crews to stop but Crews said to “hold on,” insisting that he wanted to take the video. He continued to *249film Schlee and Hinson for about ten minutes.
Later that same morning, Crews took approximately 15 to 20 nude pictures of Schlee and Hinson, using a digital camera that was attached to his computer. A few days later, Crews and Schlee sent images of these pictures via an America Online email account to Hinson, which he viewed at his home. After these encounters, Hinson never saw Crews again.
A few weeks after the video of Schlee and Hinson was taken, Schlee saw Crews watching it and repeatedly asked Crews to destroy the tape. Crews refused, telling Schlee that he would do what he wanted with it.
A year later, Crews moved from North Carolina to Virginia, presumably taking all of his possessions with him. Schlee later testified that to the best of his knowledge, Crews still had possession of the videotape of Schlee and Hinson. Indeed, Crews repeatedly threatened Schlee in the manner, “I wonder what your mom would think if she saw these videos.”
After Hinson’s father learned about his minor son’s encounters, Crews was indicted in the Eastern District of North Carolina for producing child pornography and aiding and abetting in the production of child pornography, in violation of 18 U.S.C. § 2251(a), and conspiracy to produce child pornography in violation of 18 U.S.C. § 2251(d). Crews was convicted, and the district court sentenced him to 100 months’ imprisonment. From the judgment of conviction, Crews filed this appeal.
II
Crews contends first that the evidence was insufficient to convict him of conspiring to produce child pornography because the government failed to meet its burden of showing an agreement between Crews and Schlee to create the visual depictions at issue in this case.
In order to establish that Crews and Schlee conspired to produce visual depictions of minors engaged in sexual acts, the government must prove, among other things, that they agreed to produce such visual depictions. United States v. Meredith, 824 F.2d 1418, 1428 (4th Cir.1987). The government does riot, however, have to show an explicit agreement because “agreement may be inferred from the facts and circumstances of the case,” United States v. Baker, 985 F.2d 1248, 1255 (4th Cir.1993), and “a tacit or mutual understanding among or between the parties will suffice,” United States v. Depew, 932 F.2d 324, 326 (4th Cir.1991). To meet its burden of proof on a particular issue, the government must present substantial evidence sufficient to support the jury’s verdict. See Glasser v. United States, 315 U.S. 60, 80, 62 S.Ct. 457, 86 L.Ed. 680 (1942) (holding that a jury verdict must be sustained “if there is substantial evidence, taking the view most favorable to the Government, to support it”).
In this case, there was ample evidence from which the jury could have inferred that Crews and Schlee agreed to produce the visual depictions at issue. The initial encounter between Crews, Schlee, and Hinson was orchestrated to the point that within an hour of meeting, the three were in the bedroom performing sex acts. In addition, Schlee was aware that Crews had, in the past, made a sexually explicit video of himself with a young boy; the video camera used to take the video in this case was sitting right next to the bed; and after Schlee and Hinson’s initial protest, Crews videotaped Schlee and Hinson engaging in sex acts, without further protest, for ten minutes. Taking this evidence in the light most favorable to the government, it was sufficiently substantial to support the jury’s finding of an implied agreement to produce pornography.
*250III
Crews also contends that there was insufficient evidence from which the jury could have found that the visual depictions at issue in this case were “actually ... transported in interstate ... commerce.” 18 U.S.C. § 2251(a). We conclude there was ample evidence from which the jury could have concluded that the videotape in question was taken by Crews from North Carolina to Virginia when he moved to Virginia, and, therefore, this element was sufficiently proven by the government. Schlee testified that Crews moved to Virginia and as far as he knew took all of his belongings with him. Moreover, Crews implied that he had the videotape in his possession because (1) despite Schlee’s repeated requests, Crews refused to destroy the videotape and (2) after moving to Virginia, Crews threatened Schlee with playing the tape for Schlee’s mother. From this evidence, the jury could have concluded that Crews transported the videotape from North Carolina to Virginia.
IV
Crews next contends that the district court erred in admitting testimony about an earlier videotape that Crews took involving a sexual encounter between himself and another boy. He asserts that the district court admitted this evidence in violation of Federal Rule of Evidence 404(b) because the evidence was irrelevant to any of the charged crimes and any probative value the videotape may have had was substantially outweighed by its prejudicial effect. We find this argument to be without merit. This videotape of a prior encounter with someone other than Hinson supported an inference that Crews and Schlee planned to create a videotape of the encounter between the two of them and Hinson because Schlee’s testimony about both the contents of this tape and his knowledge that Crews had made it could be taken as circumstantial evidence demonstrating a tacit agreement between the two men to create a similar videotape with Hinson.
In addition, the district court admitted evidence about the existence of this videotape but did not permit the jury to view it, thereby avoiding much of the prejudice that might have been caused had it been shown to the jury. We therefore conclude the district court did not abuse its discretion.
V
Finally, Crews challenges the admission of an address book into evidence, contending that the address book was obtained through a search of his automobile, in violation of the Fourth Amendment, and therefore should have been suppressed.
Crews’ automobile was searched and impounded in October 2000 pursuant to his arrest on state law charges. As part of its investigation of Crews for federal crimes, the FBI performed an additional search of the vehicle in late July 2001 and discovered the address book at issue. At the time of the search, the automobile was still being held in the impound lot, and the FBI agent believed that the vehicle had been abandoned and now belonged to the impound lot. Accordingly, he obtained permission from the lot’s owner to search it.
According to Virginia law, under which the automobile was impounded, an owner who fails to reclaim an impounded abandoned car within 15 days consents to the sale of the vehicle at public auction by the entity holding the car. See Va.Code Ann. § 46.2-1202. The FBI agent also testified that in Virginia, a vehicle seized by the police department is turned over to a contractor station which maintains the vehicle for 30 to 60 days, during which it must make all reasonable attempts to return the *251vehicle. If the vehicle is not reclaimed by its owner during that period, it becomes the property of the station to do with what it wishes.
The automobile at issue in this case was held by the impound lot for almost ten months before the FBI performed its search of it. Thus, by the time the search was conducted, the vehicle had become property of the impound lot, and Crews no longer had “a legitimate expectation of privacy in the vehicle.” See Rakas v. Illinois, 439 U.S. 128, 143, 99 S.Ct. 421, 58 L.Ed.2d 387 (1978) (holding that when a person no longer has an expectation of privacy in a vehicle, he lacks standing to challenge a search of the vehicle). Accordingly, we conclude that Crews’ constitutional rights under the Fourth Amendment were not violated because he lacked standing to challenge the search of the vehicle. Therefore, the district court’s admission of the address book into evidence did not constitute an abuse of discretion.
For the reasons given, the judgment of the district court is

AFFIRMED.